10
te
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 7:20-mc-00119- CS Document 9 Filed 03/13/20 Page 1 of 21

2 ECEIVE|

 

  

 

ee .
i

un
u Fa

  

 

 

 

 

 

 

 

JANE / JOHN DOE MAR 1:3 2020 :
Email: JWHater@protonmail.com | USD. C.
Pro se

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

IN RE: DMCA SUBPOENA TO GOOGLE, LLC | Cage No.:: 7:20-mc-00119

JANE / JOHN DOE’S OBJECTION AND
MOTION TO QUASH DMCA SUBPOENA
PURSUANT TO THE FIRST AMENDMENT
AND BOTH THE CA AND NY REPORTER
SHIELD LAWS

 

 

 

Jane / John Doe (a pseudonym) wishes to object to a February 28, 2020, DMCA
subpoena seeking certain account and subscriber information relating to a YouTube

account using the name “JW Apostate”
( httos://www.youtube.com/ channel/UCO9GOmDAFGLmaffWol6ETPg). See ECF

Doc #7. As of yet, no information has been produced. Jane / John Doe would ask the

court to quash this fishing expedition.

A. INTRODUCTION

Jane / John Doe alleges that she / he is a noted author and journalist.

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 1

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

~ Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 2 of 21

Upon review of the documents submitted to the Court, Jane / John Doe suspects
that this is an illegal attempt by the Jehovah’s Witnesses to violate the First
Amendment rights of journalists, authors, and citizens by attempting to get information
regarding confidential sources in violation of the Reporter Shield Laws of California
and New York.

As the Court well knows, the Watch Tower organization is an anti-government,
end-of-the-world / doomsday religious cult run by a bunch of god damn pedophiles
who think that Jeebus or God or Allah speaks to them personally telling them that it is

okay to be raping a bunch of little kids and then trying to cover that shit up.

B. ARGUMENT

Jane / John Doe alleges that she / he is entitled to protection from this subpoena
pursuant to the First Amendment and the Reporter Shield Laws of California and New
York, and that the Court utterly failed in its duty to balance the interests of news
reporters from stupid fishing expeditions by angry pedophile and pedophile enablers in
its hurried effort at rubber stamping whatever documents are handed to the Court in an
effort by this judge to appease stupid religious cults who live in her neighborhood.
The Watchtower Bible and Tract Society is no stranger when it comes to DMCA
subpoena applications or indeed Judge Seibel. The religious cult has attempted to

obtain several subpoenas in New York courts against Facebook and YouTube users,

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 3 of 21
filing around 60 applications overall since June 2017. This is complete BULLSHIT

(to use a legal term).

1. CALIFORNIA REPORTER SHIELD LAW

In California, article I, section 2(b) of the California Constitution and Evidence
Code section 1070 provide an immunity from being held in contempt to reporters,
editors, publishers, and other people connected with or employed by newspapers,
magazines, press associations and wire services, as well as radio or TV news reporters.

The California shield law applies to both the source of information
(“confidential sources”) and to “unpublished information” such as notes, out-takes,
unpublished photographs and tapes. !

California’s shield law was first adopted in 1935 as Code of Civil Procedure §
1881. Delaney v. Superior Court, 50 Cal. 3d 785, 795-96, 789 P.2d 934, 268 Cal.
Rptr. 753 (1990). At that time, it provided an immunity from contempt for a

newspaper employee’s refusal to disclose source information, but it did not explicitly

 

! During the 2013-2014 legislative session, California state senator Ted Lieu introduced SB 558 to amend section
1986.1 of the Calif. Code of Civil Procedure. Among the amendments made include the addition of subsection b(2),
which mandated that, in the case of a third party subpoena, notice must be given to the journalist and the publisher at least
five days prior to issuing the subpoena. According to senator Lieu, his intent was to ensure that parties could not take
advantage of gaps or loopholes in the existing law to undermine journalists’ rights. He also noted as a cautionary tale the
2013 scandal involving the United States Department of Justice secretly obtaining the records of the Associated Press
without the organization’s knowledge, which is mentioned above.

SB 558 was enrolled on September 10, 2013 and was approved by the Governor on October 3, 2013, and it applies to
both civil and criminal cases.

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 3

 

 
10

1t

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 4 of 21
protect other unpublished information or other forms of media. Jd. Amendments
added employees of radio and television stations, press associations, and wire services
to the shield law’s protection. Jd. In 1965, the shield law was transferred to Evidence
Code § 1070.
- In 1972, apparently in response to the United States Supreme Court’s decision inj
Branzburg v. Hayes, 408 U.S. 665, 99 S. Ct. 2646, 33 L. Ed. 2d 626 (1972) (which

held that a newsperson did not have a qualified privilege against disclosing source

information to a grand jury), the California Legislature amended Section 1070 to .

protect “unpublished information,” in addition to protecting the identity of confidential
sources, Id.

In 1980, California voters elevated the reporter’s privilege to the state
Constitution. “The proposition incorporated language virtually identical to section
1070 into the California Constitution, article I, section 2, subdivision (b).” Delaney, 50
Cal. 3d at 796.

The California Supreme Court has held that the First Amendment to the federal
Constitution confers a qualified privilege on reporters even when they are parties to a
lawsuit. Mitchell v. Superior Court, 37 Cal. 3d 268, 274, 690 P.2d 625, 208 Cal. Rptr.
152 (1984) (citations omitted). The Supreme Court held that courts should evaluate
five factors in determining whether disclosure by a reporter should be compelled:

(1) whether the reporter is a party to the litigation;

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 4

 

 
“10
ii
12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 5 of 21
(2) whether the information sought “goes to the heart of the party’s claim”;

(3) whether the party seeking the information has exhausted all alternative
sources;

(4) the importance of protecting confidentiality, including whether the
information “relates to matters of great public importance” and whether the risk of
harm to the source is “substantial”; and

(5) whether the party seeking disclosure has made a prima facie showing on its
underlying claim. :

Id. at 279-83.

A number of other cases have applied the qualified privilege, reaching different
results regarding the protection afforded. E.g., Anti-Defamation League of B’nai B’rith
v. Superior Court, 67 Cal. App. 4th 1072, 1095-97, 79 Cal. Rptr. 2d 597 (1998)
(compelling disclosure of some unpublished information because it “might lead to
admissible evidence” and other Mitchell factors satisfied); Dalitz v. Penthouse Int'l,
Ltd., 168 Cal. App. 3d 468, 479, 214 Cal. Rptr. 254 (1985) (compelling disclosure of
confidential sources in defamation case because need for disclosure “compelling”);
KSDO v. Superior Court, 136 Cal. App. 3d 375, 386, 186 Cal. Rptr. 211 (1982)
(refusing to compel disclosure of unpublished information because alternative source
of information); Bohl v. Pryke, 35 Media L. Rep. 21 89 (Cal. Ct. App. 2007) (unpub.

dec.) (noting that trial court considered Mitchell and ordered publisher defendant to

respond to discovery); Star Editorial, Inc. v. United States District Court, 7 F.3d 856,

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 5

 

 
10

li

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 6 of 21
859-62, 21 Media L. Rep. 2281 (9th Cir. 1993) (applying California law) (compelling
disclosure of confidential sources because it “goes to the heart of the claim”).
In the case at hand, it is absolutely none of the Watch Tower’s business who is
posting this information about it. If they do not like it, they can go suck on a bag of
dicks and stop preaching their ridiculous anti-government, it’s the end of the world so

let’s have sex with children! nonsense!

2. NEW YORK REPORTER SHIELD LAW

Under New York law a professional journalist is defined as one who is engaged
in “....gathering, preparing, collecting, writing, editing, filming, taping or
photographing of news intended for a newspaper, magazine, news agency, press
association or wire service or other professional medium or agency which has as one

of its regular functions the processing and researching of news intended for

|| dissemination to the public...”

See Civil Rights Law, Art. 7, Section 79-h (a) (6). -

The New York Shield Law is an outgrowth of the state’s long history of
protecting the freedom of the press and of providing “one of the most hospitable
climates for the free exchange of ideas.” In re Beach v. Shanley, 62 N.Y.2d 241, 255,
476 N.Y.S.2d 765, 773 (1984) (Wachtler, J., concurring). According to one judge, the

first New York case in which a reporter refused to reveal his sources dates back to |

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 6

 

 
10 1

11
12
13
14
15
16
17
18
19
20

21

22

23
24
25
26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 7 of 21

1735, when John Peter Zenger was prosecuted for publishing articles critical of the
New York colonial governor. The case resulted in an acquittal. Jd. Since that time,
and particularly with the growth of the publishing industry in New York in the 19th
century, the privilege has been expanded to the point that it provides “broadest
possible protection” to the press. O’Neill v. Oakgrove Const., Inc., 71 N.Y.2d.521,
529, 523 N.E.2d 277, 281 (1988). |

New York Civil Rights Law § 79-h provides an absolute privilege from forced
disclosure of materials obtained or received in confidence by a professional journalist
or newscaster, including the identity of source. Beach, 62 N.Y.2d 241 (applying
absolute privilege against disclosing a confidential source even though the disclosure |
of the materials to the reporter may itself have been a crime). The privilege applies in
both criminal and civil contexts and to information passively received by a reporter.

As a result of a 1981 amendment to the Shield Law, the term “professional
journalist” was expanded to include not only those working for traditional news media
(newspapers, magazines, and broadcast media), but those working for any
“professional medium or agency which has as one of its regular functions the
processing and researching of news intended for dissemination to the public,” as well.
Civil Rights Law § 79-h(a)(6).

In 1988, the New York Court of Appeals, in O’Neill v. Oakgrove Construction,

Inc., 71 N.Y.2d 521, 528 N.Y.S.2d 1 (1988), held that both the New York State

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 7

 

 
106
11
12
43
14
15
16
1?
18
19
20
21
22
23
24

29

26

a7

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 8 of 21

a

Constitution and the First Amendment to the U.S. Constitution provide a qualified

privilege from the forced disclosure of nonconfidential materials. This privilege may

only be overcome by a clear and specific showing by the party seeking disclosure that

the materials sought are: (a) highly material and relevant to the action; (b) critical or
necessary to the maintenance of a party’s claim or defense; and (c) not obtainable from
any alternative source. In 1990, Civil Rights Law § 79-h was, in the wake of O'Neill,
amended to incorporate this three-part test for nonconfidential news.

The Shield Law represents a formidable barrier to those who seek to compel the
disclosure of information obtained by reporters in the course of their news gathering
activities. The O’Neill court, citing to the New York State Constitution and the State’s
early recognition of a constitutionally guaranteed free press, noted that this barrier is
deliberately high: |

The ability of the press freely to collect and edit news, unhampered by repeated

demands for its resource materials, requires more protection than that afforded by the

[CPLR]. The autonomy of the press would be jeopardized if resort to its resource
materials by litigants seeking to utilize the newsgathering efforts of journalists for their
private purposes were routinely permitted. Moreover, because journalists typically
gather information about accidents, crimes, and other matters of special interest that
often give rise to litigation, attempts to obtain evidence by subjecting the press to

discovery as a nonparty would be widespread if not restricted. The practical burdens

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 8

 

 
10

11

12

13

14

15

16

17

18

19

20

21

- 22

23
24
25
26
27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 9 of 21
on time and resources, as well as the consequent diversion of journalistic effort and _
disruption of newsgathering activity, would be particularly inimical to the vigor of a
free press. O'Neill, 71 N.Y.2d at 526-27 (quashing subpoena seeking nonconfidential
photographs) (citations omitted). New York courts thus afford the broadest possible
protection to those engaged in “‘the sensitive role of gathering and disseminating news
of public events,’ and they do not hesitate to quash subpoenas issued to reporters in
both criminal and civil actions. Id. at 529 (quoting In Re Beach v. Shanley, 62 N.Y¥.2d
at 256).

Even before the Shield Law was amended in 1990 to incorporate a qualified
privilege for nonconfidential news, the Court of Appeals in O'Neill recognized a
reporter’s qualified privilege under the First Amendment and interpreted that privilege
as consistent with the three-pronged balancing test articulated by the Second Circuit
Court of Appeals in United States v. Burke, 700 F.2d 70 (2d Cir.1983), cert denied,
464 U.S. 816 (1983). See O’Neill, 71 N.Y.2d 521 at 527 (noting that “confidentiality
or the lack thereof has little, if anything, to do with the burdens on the time and
resources of the press that would inevitably result from discovery without special
restrictions.”).

In People v. Korkala, a. 1984 case which rejected the notion that the 1981
amendment to the Shield Law extended the statute to nonconfidential news, the court

nevertheless recognized that “there is the qualified privilege accorded to the newsman

_ JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 9

 

 
10

ii

12

13

14

is

16

17

18

19

20

21

22

23

24

25
26
27

28

 

 

 Case'7:20-me-00119-CS Document 9 Filed 03/13/20 Page 10 of 21

de

which is founded directly upon the free speech, free press guarantees of the First
Amendment,” and cautioned that compelling disclosure even of a reporter’s
nonconfidential resource material can “have a chilling effect upon his functioning as a
reporter and upon the flow of information to the general public.” Korkala, 99 AD.2d
at 166-167 (Ist Dep’t 1984) (internal citations omitted).

However, in Gonzales v. NBC, 194 F.3d 29 (2d Cir. 1999), the Second Circuit
indicated that the issue of whether the privilege is rooted in the First Amendment or
federal common law is unresolved. The Gonzales court limited the holding of Burke
and determined that when the materials are nonconfidential, federal law offers less
protection to a journalist than the three-part test articulated in Burke, which should
only be applied to confidential materials. Indeed, the Gonzales court held that the
privilege for nonconfidential maaterial is overcome if the litigant can show that the
materials are of likely relevance to a significant issue in the case and are not
reasonably obtainable from another reliable source. Gonzales, 194 F.3d at 36.
Interestingly, while citing past second circuit authority suggesting a constitutional
basis for the privilege, the Gonzales court declined to rule on whether this privilege”
derived from federal common law or the Constitution, indicating that the issue would .
have to be resolved in the event that the federal privilege were restricted or abrogated
by Congressional action. Id. at n.6 (citing von Bulow by Auersperg v. von Bulow, 811

F.2d 136, 142 (2d Cir. 1987)). In that event, if the privilege were constitutionally

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 10

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 11 of 21
derived, the restrictions would be struck down; if derived from federal common law,
Congress could modify the privilege.

Subsection (b) of Civil Rights Law § 79-h provides an absolute privilege with
respect to any information, including the identity of a source, conveyed to a reporter in
confidence. The privilege applies with equal force in criminal and civil actions and in
responding to grand jury subpoenas. Knight-Ridder Broadcasting, Inc. v. Greenberg,
70 N.Y.2d 15 1, 518 N.Y.S.2d 595 (1987) (criminal investigation), Beach, 62 N-¥.24
241 (grand jury subpoena). See Flynn v. NYP Holdings, Inc., 235 A.D.2d 907, 652
N.Y.S.2d 833 (3d Dep’t 1997) (reporters have unqualified protection from having to
divulge confidential information and qualified privilege for nonconfidential
information). A reporter may invoke the privilege regardless of whether he or she
receives the information “passively” or receives it as a result of newsgathering efforts.
See Civil Rights Law § 79-h(b), (c); In re WBALFM, 42 A.D.2d5, 8, 344 N.Y.S.2d —
393, 395-396 Gd Dep’t 1973) (Cook, J., dissenting).

Subsection (c) of the statute provides a qualified privilege for nonconfidential
news, which can only be overcome by a “clear and specific” showing by the party
seeking disclosure that the material sought (i) is highly material and relevant; (ii) is
critical or necessary to the maintenance of a party’s claim, defense or proof of an issue
material thereto; and (iii) is not obtainable from any alternative source. See, eg.,

O'Neill v. Oakgrove Const., Inc., 71 N.Y.2d 521, 527 (1988). The privilege applies

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 11

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 12 of 21

with equal force to journalists’ testimony and the production of materials. See Guice-
Mills v. Forbes, 12 Misc.3d 852, 819 NY8.2d 432 (Sup. Ct. N.Y. Co. 2006).

In addition to these statutory safeguards, reporters in the Ninth Circuit enjoy a
strong F inst Amendment privilege against third-party discovery of published and non-
published journalistic work product. See Shoen v. Shoen, 48 F.3d 412 (9th Cir. 1995).
The First Amendment privilege applies in civil and criminal proceedings. Jd.

In Shoen, the court held that a litigant seeking unpublished information must
show that the material is: “(1) unavailable despite exhaustion of all reasonable
alternative sources; (2) non-cumulative; and (3) clearly relevant to an important issue
and evidence satisfying each prong of the test is necessary to compel production, Id.

The Ninth Cireuit has stated that the journalist’s privilege cannot easily be
defeated: “‘[T]n the ordinary case the civil litigant’s interest in disclosure should yield
to the journalist’s privilege. Indeed, if the privilege does not prevail in all but the most
exceptional cases, its value will be substantially diminished.” /d. (quoting Zerilli v.

Smith, 656 F.2d 705 (D.C. Cir. 1981)).

3. ANALYSIS OF SHIELD LAWS

In determining whether a statute creates a privilege that bars otherwise lawful

discovery, courts have a “duty to avoid a construction that would suppress otherwise

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 12

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 13 of 21
competent evidence unless the statute, strictly construed, requires such a result.” St.
Regis Paper Co. v. United States, 368 U.S. 208, 218 (1961); see also In re England,
375 F.3d 1169, 1177 (D.C. Cir. 2004) (“[TJhe terms of a statute should be strictly
construed to avoid a construction that would suppress otherwise competent evidence.”
(internal quotation marks omitted)). In assessing the reach of state and even federal
confidentiality statutes, courts are careful to distinguish “between privilege and

protection of documents, the former operating to shield the documents from production

in the first instance, with the latter operating to preserve confidentiality when

produced.” Virmani v. Novant Health Inc., 259 F.3d 284, 287 n.4 (4th Cir. 2001); see
also Pearson vy. Miller, 211 F.3d 57, 68 (3d Cir. 2000) (“Statutory provisions providing
for duties of confidentiality do not automatically imply the creation of evidentiary
privileges binding on courts.”); Friedman v. Bache Halsey Stuart Shields, Inc., 738
F.2d 1336, 1344 (D.C. Cir. 1984) (observing, in the FOIA context, that “[i]f
information ... is exempt from disclosure to the general public under FOIA, it does
not automatically follow the information is privileged . . . .”); In re Grand Jury
Proceedings, 832 F.2d 554, 560 (11th Cir. 1987) (concluding that a Florida statute
requiring secrecy of grand jury testimony did not establish an evidentiary privilege
under Florida law).. |

New York has “long provided one of the most hospitable climates for the free

exchange of ideas ... It is consistent with that tradition for New York to provide broad

JANE / JOHN DOER’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 13

 

 
10
41
12
13
14
15

16
17
18
19
20
21
22

23

_ 24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 14 of 21

=“

protections, often broader than those provided elsewhere, to those engaged in
publishing and particularly to those performing the sensitive role of gathering and
disseminating news of public events.” In Re Beach v. Shanley, 62 N.Y.2d 241 at 255-
256, 476 N.Y.S.2d 765, 773 (1984) (Wachtler, J., concurring).

Here the Reporter Shield Laws of both California and New York, by their plan

terms, provide for the confidentiality of this information.

4. IDENTITIES OF ANONYMOUS SPEAKERS IS PROTECTED BY 1°"
AMENDMENT .

There can be little doubt that the First Amendment protects against compelled
identification of anonymous speakers. Watchtower Bible and Tract Soc. of ‘New York
y. Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v. American
Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).

[A]n author is generally free to decide whether or not to disclose his or her true

identity.... [A]n author’s decision to remain anonymous, like other decisions

concerning omissions or additions to the content of a publication, is an aspect of
the freedom of speech protected by the First Amendment.
Melntyre v. Ohio Elections Comm., 514 U.S. 334, 341-42. (1995). “Under our

Constitution, anonymous pamphleteering is not a pernicious, fraudulent practice, but

an honorable tradition of advocacy and dissent.” Jd. at 356. Thus, this Court’s »

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 14

 

 
id

11

i2

13

14

15

16

17

18

13

20

al

22

23

24

25

26

27

28

 

 

Case 7:20-mc-00119-CS Document9 Filed 03/13/20 Page 15 of 21
compelling Google to disclose the identity of the individuals behind this anonymous
Google account would irreversibly amputate those authors’ First Amendment rights.

It is also well-settled that anonymous speech on the Internet is afforded the same
protections as anonymous “pamphieteering.” Reno v. ACLU, 521 U.S. 844, 853
(1997); see also ApolloMedia Corp. v. Reno, 19 F. Supp. 1081.(N.D. Cal. 1998)
(protecting anonymous denizens of www.annoy.com, a website “created and designed
to annoy” legislators), aff'd by ApolloMedia Corp. v. Reno, 526 U.S. 1061 (1999).

And since a court order constitutes state action, compelling Jane / John Doe's

| destruction of anonymity (either her/ his own or someone else’s) is subject to

constitutional limitations. New York Times v. Sullivan, 364 U.S. 254, 265 (1964).
Compelled identification affects the First Amendment right of anonymous speakers to
remain anonymous. Justification for an incursion upon. that right requires proof of a
compelling interest. McIntyre, 5 14.US. at 347. And beyond that, the restriction must

also be narrowly tailored to serve that compelling interest. fd.

C. CONCLUSION
The Watch Tower organization can go fuck itself— seriously. They are all a
bunch of damn pedophiles and pedophile enablers.
Publicity is justly commended as a remedy for social and industrial diseases.
Sunlight is said to be the best of disinfectants; electric light the most efficient

policeman.

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- [5

 

 
10

11

12

13

14

150

16

L?

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page.16 of 21

Jane / John Doe is going to see to it that each and every member of this
pedophile organization gets burned to death in the scorching light of publicity and that
this social disease is eliminated from the planet, and she / he asks the Court to quash
this subpoena. Should the Court desire a hearing on the matter, Jane / John Doe asks
that it be done in such a manner so as to preserve her / his anonymity with the |
understanding that it would be totally impossible for her / him to physically come to
the courthouse to argue this rnatter (which would then result in the exposure of the
very things she / he wishes to keep anonymous and would defeat the purposes of this
motion and these fundamental Constitutional protections) (not to mention the fact that
she / he is now prohibited from even entering the courthouse there on account of the
chrono virus). Perhaps the Court could appoint counsel for the limited purposes of
arguing the motion. |

Documents may be served via email.

Respectfully submitted,
Dated: March 11, 2020 . /s/
| | Jane / John Doe
Pro se

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 16

 

 
10
11
12
13

14

15

16
17
18
19
20
21

22
23
24
25
26
27

28

 

 

Case 7:20-mc-00119-CS Document 9 Filed 03/13/20 Page 17 of 21

CERTIFICATE OF SERVICE

I certify that on March 11, 2020, a copy of this document was delivered to the
US District Court Clerk’s office by US Mail, which will automatically serve a Notice
of Electronic Filing on the plaintiff Watch Tower organization.

zt certify that plaintiff is a registered CM/ECF user and that service will be

accomplished by the CM/ECF system.

/s/
Jane / John Doe
Pro se

Ce

Google Legal Investigations Support
1600 Amphitheatre Parkway
Mountain View, CA. 94043

via email: Copyright@ YouTube.com
and usernotice@google.com

Paul D. Polidoro

Associate General Counsel
Legal Department

200 Watchtower Drive
Patterson, NY 12563-9204
Email: inboxLGLipg(@)w.org

Attorney for Plaintiff

JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 17

 

 
‘Case 7:20-mc-00119-CS Document 9 - Filed 03/13/20 Page 18 of 21

Please scan in color

 
 

Fi f 21
Case 7:20-mc-00119-CS Document 9: Filed 03/13/20 Page 190

JWHater@protonmail.com
pro se filer

Case #7:20-mc-00119
Inve: DMCA Subpoena to Google LLC

Clerk's Office ,
United States Courthouse
300 Quarropas St.’

. White Plains, NY 10601-4150

 

 

 

 
 

 

 

Ad 03/13/20 Page 20 of 21

‘til

UN) TED STRTES ~~

POSTAL SERV,

 

 

 

nN
Oo

$7.75
R2305K131832-03

ee ata

ine aerare

 

 

 

             

aa

 

 
 

9-CS-—Document 9 Be 03/13/20 Page 21 of 21

=

1

GQol

  

SAT:USPS:COM™— _  ... United;
“Sow 2018

PRIORITY’

£:20-M

Ca

* MAIL x.

ffx} DATE OF DELIVERY SPECIFIED+

‘paniesal STYBy! [Pv “ELOZ Aye S9a1Asa5 [2480d “S'N OH

USPS TRACKING™ INCLUDED*
INSURANCE INCLUDED *

PICKUP AVAILABLE

* Domestic only

 

 

del

i aoe

 

rs

 

tesale.

aN)

  
 

‘This label Is not far

m

United States
Postal Services

reduct is for use with Patority Rt

a may be a violation of-fatlon

VISIT US AT USPS.COM®
Label 106A, Nov 2018

Milsus

 

This p

     

aS D STATES
* SERVICE.

EIA July 2013
» OD: 10 x 5

ending Priority Mall® shipments. Misuse
‘This packaging Is not for resale.

f federz* "sw,

 

VISIT US AT USPS.CO

ORDER FREE SUPPLIES ONLINE

This packaging Is the property of the U.S, Postal Service® arid [5
ravidad solely for use In §

may be a violation o

fl

 
